Order entered December 3, 2018




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00639-CR

                           JOEL ERCEDES VILLATORO, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F16-75768-T

                                              ORDER
        The reporter’s record was due September 19, 2018. When it was not filed, we notified

court reporter Trashuna Salaam by postcard dated September 21, 2018 and instructed her to file,

by October 21, 2018, the reporter’s record or written verification appellant had not requested the

reporter’s record. On October 15, 2018, Ms. Salaam requested an extension of time which we

granted, making the reporter’s record due on November 16, 2018. To date, we have not received

the reporter’s record nor have we had any communication from Ms. Salaam.

        We ORDER the complete reporter’s record filed BY DECEMBER 14, 2018. We

caution Ms. Salaam that the failure to do so will result in the Court taking whatever remedies it

has available to ensure that the appeal proceeds in a timely fashion, which may include ordering

that she not sit until the complete reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Livia Liu Francis,

Presiding Judge, 283rd Judicial District Court; Trashuna Salaam, court reporter, 283rd Judicial

District Court; and to counsel for all parties.




                                                   /s/    CRAIG STODDART
                                                          JUSTICE